1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     SHANNON CARTER,                                   Case No. 2:18-cv-00351-JCM-CWH
4                                           Plaintiff                   ORDER
5           v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                        Defendants
8
9
10   I.     DISCUSSION

11          On April 5, 2019, the court entered an order setting an Inmate Early Mediation

12   Conference (“IEM”) in this case. (Order (ECF No. 8).) The IEM is scheduled for May 24,

13   2019, at 8:30 a.m. (Id.) The court’s order setting the IEM was returned as undeliverable.

14   (Mail Returned as Undeliverable (ECF No. 9).) According to the Nevada Department of

15   Corrections (“NDOC”) inmate database, Plaintiff is no longer at the address listed with the

16   Court. Given the upcoming IEM, the Court will require the Clerk of Court to update the

17   docket sheet with Plaintiff’s address listed on the NDOC’s website, which is Southern

18   Desert Correctional Center, P.O. Box 208, Indian Springs, Nevada, 89070-0208 and to

19   send Plaintiff a courtesy copy of the order setting the IEM, which includes important

20   instructions. Plaintiff is advised that going forward, he must promptly notify the court of

21   any change of address under Nevada Local Rule of Practice IA 3-1, which provides:

22           [a] pro se party must immediately file with the court written notification of
            any change of mailing address, email address, telephone number, or
23          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may
24          result in the dismissal of the action, entry of default judgment, or other
            sanctions as deemed appropriate by the court.
25
26   Plaintiff further is advised that failure to update the court regarding future address
27   changes may result in sanctions, including a recommendation that this case be
28   dismissed.
1    II.   CONCLUSION
2          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court must send
3    a one-time courtesy copy of this order and the order setting inmate early mediation
4    conference (ECF No. 8) to Plaintiff at Southern Desert Correctional Center, P.O. Box 208,
5    Indian Springs, Nevada 89070-0208.
6          IT IS FURTHER ORDERED that the Clerk of Court must update the docket sheet
7    with this address.
8          DATED: April 25, 2019
9
10                                            UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
